      Case: 1:21-cv-00303-DRC Doc #: 22 Filed: 06/29/21 Page: 1 of 8 PAGEID #: 328




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 DELTRO ELECTRIC LTD.
                                                 Case No. 1:21-cv-00303
         Plaintiff
                                                 Judge Douglas R. Cole
 v.
                                                 Magistrate Judge Karen L. Litkovitz
 ELECTRIC POWER SYSTEMS
 INTERNATIONAL, INC., et al.

         Defendants


  PLAINTIFF DELTRO ELECTRIC LTD.’S MEMORANDUM IN OPPOSITION TO
 DEFENDANT ELECTRIC POWER SYSTEMS INTERNATIONAL, INC.’S MOTION
              FOR LEAVE TO AMEND NOTICE OF REMOVAL

         Plaintiff Deltro Electric Ltd. (“Deltro”) submits this Memorandum in Opposition to

Defendant Electric Power Systems International, Inc.’s (“EPS”) Motion for Leave to Amend

Notice of Removal (“Motion for Leave”).

         Deltro’s pending Motion for Remand (ECF No. 16) raised that EPS’s removal was

improper due to failure to satisfy the rule of unanimity, failure to demonstrate compliance

with the forum-defendant rule, and failure to demonstrate citizenship for diversity

jurisdiction.

         Leave to file the proposed Amended Notice of Removal should be denied because it

does not rectify the defects and is therefore futile. Tech Hills II Assocs. v. Phx. Home Life

Mut. Ins. Co., 5 F.3d 963, 969 (6th Cir. 1993) (petition for removal may be amended under

the same considerations governing the amendment of other pleadings containing

jurisdictional allegations); Smith v. City of Memphis, 2021 U.S. App. LEXIS 18525, at * 4

(6th Cir. 2021) (“the district court may deny leave to amend if the proposed amendment

would be futile.”).
   Case: 1:21-cv-00303-DRC Doc #: 22 Filed: 06/29/21 Page: 2 of 8 PAGEID #: 329




   I.      The proposed Amended Notice of Removal cannot cure the lack of
           timely written and filed consent from Hillcrest Solar.

        Hillcrest Solar, as a non-nominal party, was required to either join in the Notice of

Removal or file written consent to removal in a timely fashion. Loftis v. UPS, 342 F.3d 509

(6th Cir. 2003). Hillcrest Solar did not join the Notice of Removal. Therefore, for removal to

be proper, Hillcrest Solar must have filed timely written consent.

        The timeliness requirement is 30 days from receipt of the summons. Id. In

actuality, the deadline to file Hillcrest Solar’s written consent was May 12, 2021 at the very

latest. (ECF No. 21, Deltro Reply in Support of Motion for Remand, Section II). The first

attempt by EPS to file a written consent for Hillcrest Solar was as an exhibit to its Motion

for Leave filed on June 17, 2021. EPS’s filing was 36 days out of time. (ECF No. 21, Deltro

Reply in Support of Motion for Remand, Section II).

        Loftis imposed a bright line 30-day time period for a co-defendants’ filing of written

consent. The time for Hillcrest Solar’s filing of written consent passed before any written

consent on its behalf was filed. Even if the Motion for Leave were granted, the rule of

unanimity was not satisfied in a timely fashion and remand would be required. See Daniel

v. Anderson Cty. Emergency & Rescue Squad, 469 F. Supp. 2d 494, 496-497 (E.D. Tenn.

2007) (the co-defendants “filed subsequent written consents to removal, but the consents

were not timely….Therefore, both notices are outside the Loftis thirty day window for

consent, rendering them ineffective. [One co-defendant] did provide oral consent prior to

the removal, but oral consent is insufficient in light of Loftis’ specific reference to written

consent.”); Hill v. City of Memphis, 2012 U.S. Dist. LEXIS 75862, at * 7-8 (W.D. Tenn. 2012)

(untimely filed written consents did not satisfy rule of unanimity so remand was

necessary); Boyd v. State Farm Mut. Auto. Ins. Co., 2009 U.S. Dist. LEXIS 147969 (E.D.




                                                2
    Case: 1:21-cv-00303-DRC Doc #: 22 Filed: 06/29/21 Page: 3 of 8 PAGEID #: 330




Mich. 2009) (untimely filed written consent outside 30-day period could not cure defective

removal so remand was required).

          As such, the proposed Amended Notice of Removal is futile under the rule of

unanimity and leave should be denied.

    II.      The proposed Amended Notice of Removal does not cure EPS’s failure to
             demonstrate compliance with the forum-defendant rule.

          Regardless of whether Hillcrest Solar is a nominal party, EPS must demonstrate

compliance with the forum-defendant rule. (ECF No. 21, Deltro Reply in Support of Motion

for Remand, Section III). If the forum-defendant rule was not complied with, the case is not

removable.

          An LLC is a citizen of each state of each of its members and partners as well as their

sub-members. Delay v. Rosenthal Collins Grp., Inc., 585 F.3d 1003, 1005 (6th Cir. 2009).

Therefore, “the federal court needs to know the citizenship of each ‘sub-member’ as well. Id.

          Deltro’s Motion for Remand raised EPS’s failure to demonstrate Hillcrest Solar’s

citizenship under the LLC principles, yet EPS’s proposed Amended Notice of Removal fails

to correct the deficiency.

          The proposed Amended Notice of Removal contains only two allegations on this

point. First, EPS states Hillcrest Solar is an LLC formed in the State of Delaware. (ECF

No. 20-1, p. 2, ¶ 9, proposed Amended Notice of Removal). That is not the citizenship

standard for an LLC and does not meet EPS’s burden.1 Second, EPS states “Counsel for

Hillcrest has also confirmed the company’s members and sub-members are citizens of

Delaware.” (ECF No. 20-1, p. 3, ¶ 12, proposed Amended Notice of Removal). This vague



1See, Delay v. Rosenthal Collins Grp., Inc., 585 F.3d 1003, 1005 (6th Cir. 2009) (The parties
erred in assuming that a limited liability company, like a corporation, is a citizen of its
states of organization and principal place of business.”)

                                                3
   Case: 1:21-cv-00303-DRC Doc #: 22 Filed: 06/29/21 Page: 4 of 8 PAGEID #: 331




statement is insufficient to meet EPS’s burden if leave to amend were granted because the

standard for LLCs requires identification of all the members and sub-members,

identification of their respective citizenships, and allegations particular to both members

and sub-members. Tech Hills II Assocs. v. Phx. Home Life Mut. Ins. Co., 5 F.3d 963, 969 (6th

Cir. 1993) (“It must be made clear that this opinion is not to be construed as departing in

any way from the precept that the facts giving rise to federal jurisdiction must be strictly

construed and alleged with particularity.”). For example, the statements made by EPS do

not specify who the members and sub-members of Hillcrest Solar are, whether all of

Hillcrest Solar’s members and sub-members were considered, whether the statements are

based on EPS’s direct knowledge or speculation, whether the proper citizenship principles

were applied to Hillcrest Solar’s sub-members, and whether these statements included or

considered Hillcrest Solar’s principal places of business. These statements lack necessary

particularity and factual support.

          The proposed Amended Notice of Removal, on its face, does not demonstrate

compliance with the forum-defendant rule. Even if leave were granted, the deficiency

would remain. The proposed Amended Notice of Removal is futile under the forum-

defendant rule and leave should be denied.

   III.      Hillcrest Solar’s email regarding citizenship, upon which the proposed
             Amended Notice of Removal is based, does not cure EPS’s failure to
             demonstrate complete diversity.

          In support of EPS’s Motion for Leave, EPS attached an email from Hillcrest Solar’s

counsel regarding Hillcrest Solar’s citizenship for purposes of complete diversity. The email

does not meet EPS’s burden.

          The email states:

          Hillcrest Solar I, LLC and its member and sub-members, ending with
          Innergex Holdings USA, Inc., are all Delaware LLCs or corporation. There is


                                               4
   Case: 1:21-cv-00303-DRC Doc #: 22 Filed: 06/29/21 Page: 5 of 8 PAGEID #: 332




         no overlapping state of organization or principal place of business with either
         Missouri or Utah. That was the status at the time EPS removed the case,
         and remains the status today.

(ECF No. 20-2, p. 1, EPS affidavit and Hillcrest Solar email).

         The email does not identify the intermediate companies, how many there are, or

their names. It also does not identify whether the intermediates are all LLCs or

corporations. Lastly, it does not identify the intermediates’ citizenship status. This email

does not demonstrate who all of the members and sub-members are or demonstrate their

respective citizenships as required. See Delay v. Rosenthal Collins Grp., Inc., 585 F.3d 1003,

1005 (6th Cir. 2009) (“the court needs to know the citizenship of each member of the

company…and each ‘sub-member’” (emphasis added); Rolling Greens MHP, LP v. Comcast

SCH Holdings LLC, 374 F.3d 1020, (11th Cir. 2004) (“To sufficiently allege the

citizenships…a party must list…all members…”); G2 Secure Staff LLC v. ABM Indus., 2021

U.S. Dist. LEXIS 42080 (C.D. Cal. 2021) (“If any of the members…are limited liability

companies, Plaintiff must also list all the members and citizenship of those limited liability

companies.”)

         To meet its burden, EPS is required to name/identify each member and sub-member,

state the respective citizenships, and plead supporting facts with particularity. Despite

having the cooperation of Hillcrest Solar to do so, EPS chose not to. Even if leave to amend

were granted, the citizenship deficiency for diversity jurisdiction will still be present. The

proposed Amended Notice of Removal is futile and leave should be denied.

   IV.      According to EPS and Hillcrest Solar’s submission on citizenship, this
            Court lacks diversity jurisdiction.

         When there is a foreign citizen plaintiff and a foreign citizen defendant, “complete

diversity…is absent.” Ruhrgas Ag v. Marathon Oil Co., 526 U.S. 574, 584 (1999); Tagger v.

Strauss Grp. Ltd., 951 F.3d 124, 127 (2nd Cir. 2020) (“federal courts do not have diversity


                                                5
   Case: 1:21-cv-00303-DRC Doc #: 22 Filed: 06/29/21 Page: 6 of 8 PAGEID #: 333




jurisdiction over lawsuits between two foreign parties”); Peninsula Asset Mgt. (Cayman),

Ltd. v. Hankook Tire Co.,, 2008 U.S. Dist. LEXIS 7642, at *4-5 (N.D. Ohio 2008) (“In

Ruhrgas, the presence of a German corporation on one side and a Norwegian corporation on

the other rendered diversity incomplete.”); German Free Bavaria v. Toyobo Co., Ltd., 2007

U.S. Dist. LEXIS 19828, at * 7 (W.D. Mich. 2007) (“The Court agrees that diversity

jurisdiction is lacking in this case where Plaintiffs and a Defendant share foreign

citizenship.”).

       Plaintiff Deltro is a foreign citizen of Canada. (ECF No. 1, p. 2, ¶ 7, EPS Notice of

Removal); (ECF No. 20-1, p. 2, ¶ 7, EPS proposed Amended Notice of Removal). Therefore,

if Defendant Hillcrest Solar’s ending member, Innergex Holdings USA, Inc. (“Innergex

Holdings”) has foreign citizenship as one of its two corporate citizenships, diversity is

incomplete.

       Innergex Holdings is a foreign citizen because its principal place of business is

Canada. Specifically, Innergex Holdings, as its name implies, is a holding company. “And

in deciding the principal place of business of a holding company, courts have focused on

where the holding company decides how to manage its assets, which is usually where the

board of directors meet.” Nation v. Atlas Technologies, LLC, 2019 U.S. Dist. LEXIS 66934,

at * 9 (E.D. Mich. 2019); Praetorian Ins. Co. v. First Class Group, Inc., 2017 U.S. Dist.

LEXIS 75672, at * 9-10 (N.D. Ill. 2017) (“courts have located the nerve center of a holding

company by looking to the location in which its officers or directors meet to make high-level

management decisions – not simply where corporate books [and] records are located.”);

Cent. W. Va. Energy Co. v. Mt. State Carbon, Ltd. Liab. Co., 636 F.3d 101, 107 (4th Cir.

2011) (nerve center is where high-level officers work, make significant corporate decisions,

and set corporate policy, regardless if the building is owned by the parent company).



                                               6
   Case: 1:21-cv-00303-DRC Doc #: 22 Filed: 06/29/21 Page: 7 of 8 PAGEID #: 334




       The documents currently available identify Hillcrest Solar / Innergex Holdings’

principal place of business as Canada. For example, Hillcrest Solar’s Notice of

Commencement for the project, in which it was required by Ohio statute to identify its

address, identified Canada. Exhibit 1, Hillcrest Solar Notice of Commencement excerpt.

Hillcrest Solar’s recorded mortgage filing for the project states Hillcrest Solar and its

parent companies’ “place of business” is Canada. Exhibit 2, Hillcrest Solar mortgage filing

excerpt. Both the Notice of Commencement and mortgage filing were notarized in Canada,

further suggesting the officers and management of assets occurs in Canada.

       Additionally, the securities filings arising from the project have been made to

Canadian regulators and list Canadian addresses for operations. Exhibit 3, Innergex

securities filing. Hillcrest Solar’s submissions to the Ohio Power Siting Board for the

project similarly list Canadian addresses for operations. Exhibit 4, Hillcrest Solar

submission letter excerpt.

       Press releases from Hillcrest Solar and its parent companies are also issued in

Canada. Exhibit 5, Innergex press release excerpt. Finally, Hillcrest Solar advertises the

project through its indirect parent company Innergex Renewable Energy Inc., which has its

headquarters for operations, officers, and directors located in Canada. Exhibit 6, Innergex

website excerpts.

       Innergex Holdings’ principal place of business is by all appearances Canada. As

such, even if leave to amend were granted, it would be futile because complete diversity is

lacking. EPS’s requested leave for the proposed Amended Notice of Removal should be

denied.



                                            Respectfully submitted,

                                            /s/ Nicholas W. Schwandner

                                               7
   Case: 1:21-cv-00303-DRC Doc #: 22 Filed: 06/29/21 Page: 8 of 8 PAGEID #: 335




                                            Nicholas W. Schwandner (0086471)
                                            Trial Attorney
                                            SCHWANDNER LAW FIRM LLC
                                            119 E. Court St., Suite 504
                                            Cincinnati, OH 45202
                                            T: 513-429-4099
                                            F: 513-772-7904
                                            ns@schwanlawfirm.com

                                            Counsel for Plaintiff
                                            Deltro Electric, Ltd.




                               CERTIFICATE OF SERVICE

       I certify that a copy was filed electronically, on June 29, 2021, via the Court’s

CM/ECF system, which will serve notification upon:

 Stephen Intihar                                   Heather M. Hawkins
 Alexandra Parriman                                Anna M. Greve
 Bricker & Eckler LLP                              Taft Stettinius & Hollister LLP
 100 South Third St.                               425 Walnut St., Ste. 1800
 Columbus, OH 43215                                Cincinnati, OH 45202
 Counsel for Defendant                             Counsel for Defendant
 CIT Bank, NA                                      Hillcrest Solar I, LLC

 Theresa L. Nelson
 Graydon Head & Ritchey LLP
 312 Walnut St., Ste. 1800
 Cincinnati, OH 45202
 Counsel for Defendant
 Electric Power Systems International, Inc.



                                            /s/ Nicholas W. Schwandner
                                            Nicholas W. Schwandner




                                               8
